 

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

JENNIFER K. MILLER,
Plaintiff : CIVIL ACTION NO. 3:19-0221
V. : (JUDGE MANNION)
ANDREW M. SAUL",
Defendant
MEMORANDUM
Pending before the court is the report of Judge Arbuckle, which
recommends that the plaintiff's complaint challenging the final decision of the
Commissioner denying her application for disability benefits (“DIB”) under Title
Il of the Social Security Act, (Doc. 1), be granted and, that the
Commissioner's decision be vacated. (Doc. 21). Judge Arbuckle also
recommends that this case be remanded to the Commissioner for further
proceedings. Neither the Commissioner nor the plaintiff have filed any
objections to Judge Arbuckle’s report. The time within which to file objections
has expired.
Where no objection is made to a report and recommendation, the court
should, as a matter of good practice, “satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.”

Fed.R.Civ.P. 72(b), advisory committee notes; see a/so Univac Dental Co. v.

 

‘Andrew M. Saul was sworn in as Commissioner of Social Security on
June 17, 2019, and is automatically substituted as the defendant in this
action. See Fed.R.Civ.P. 25(d).

 
 

Dentsply Intern.., Inc.. 702 F.Supp.2d 465, 469 (2010) (citing Henderson v. |
Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining judges should give
some review to every Report and Recommendation)). Nevertheless, whether
timely objections are made or not, the district court may accept, not accept or
modify, in whole or in part, the findings or recommendations made by the
magistrate judge. 28 U.S.C. §636(b)(1); Local Rule 72.31. Upon review, the
report and recommendation of Judge Arbuckle will be adopted in its entirety.
The court has reviewed the reasons presented by Judge Arbuckle for
recommending that the plaintiffs appeal of the Commissioner's decision
denying her claim for DIB be granted. Judge Arbuckle found that substantial
evidence did not support the Commissioner's finding that the plaintiff had the -
residual functional capacity to perform medium work based on her physical
impairments. Because the court agrees with the sound reasoning that led
Judge Arbuckle to the conclusions in his report and finds no clear error on the |
face of the record, the court will adopt the report in its entirety. An appropriate

order shall issue.

s/ Utalacky E. WUauuiou
MALACHY E. MANNION

United States District Judge

Date: February 12, 2020:

19-0221-01.wpd

 
